         Case 4:13-md-02420-YGR Document 2628 Filed 05/21/20 Page 1 of 1



1

2
                                     UNITED STATES DISTRICT COURT
3
                               NORTHERN DISTRICT OF CALIFORNIA
4

5
     IN RE: LITHIUM ION BATTERIES                         Case No. 4:13-md-02420-YGR (DMR)
6    ANTITRUST LITIGATION
     ______________________________________               ORDER CONTINUING COMPLIANCE HEARING
7    --------------------------------------------

8    This Order relates to the
     Indirect Purchaser Plaintiffs
9
10

11
            The Court having reviewed the eighth status report submitted by the Indirect Purchaser
12
     Plaintiffs (“IPPs”) (Dkt. No. 2620) concerning the status of the claims process of the Class Action
13
     Settlements with the settling defendants and pending appeals, and good cause appearing, the Court
14
     ORDERS that:
15
            The compliance hearing currently set for May 22, 2020, is CONTINUED to September 25,
16
     2020, on the Court’s 9:01 a.m. calendar. IPPs shall file an updated status report regarding the
17
     claims process and the pending appeals no later than September 18, 2020. If the updated status
18
     report is filed timely, the Court may vacate the hearing.
19
            IT IS SO ORDERED.
20
     Dated: May 21, 2020
21                                                          YVONNE GONZALEZ ROGERS
                                                           UNITED STATES DISTRICT JUDGE
22

23

24

25

26
27

28
